Citation Nr: 1535186	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and the Appeals Management Center (AMC).

An August 2009 rating decision of the Muskogee RO denied entitlement to service connection for left ear hearing loss, and denied a compensable rating for right ear hearing loss. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In November 2013, the Board remanded the claims of entitlement to service connection for left ear hearing loss and entitlement to compensable rating for right ear hearing loss for further development, in particular for a new VA audiology examination.

The claims returned to the Board in July 2014, at which time, the Board granted service connection for left ear hearing loss and remanded case for implementation of the grant and for adjudication of the issue of entitlement to a compensable rating for bilateral hearing loss. 

In a December 2014, the AMC implemented the Board's grant of service connection for left ear hearing loss, and assigned the now-service-connected bilateral hearing loss a noncompensable (0 percent) evaluation effective November 4, 2008, the date of the claim for service connection for left ear hearing loss and for a compensable evaluation for the right ear hearing loss.  

A December 2014 supplemental statement of the case (SSOC) confirmed and continued the noncompensable evaluation.  And the claim of entitlement to a compensable rating for bilateral hearing loss has since returned to the Board.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

At worst, the Veteran manifested level 11 hearing in left ear and level IV hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

A letter dated in November 2008 notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of the claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, he has not alleged any notice deficiency during the adjudication of his claims.  Sanders, 556 U.S. at 407, 410.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations were provided to determine the ongoing severity of this condition, including specifically in January 2009 and January 2014.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives as concerning his increased rating claim for his PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Rating

The Veteran claims entitlement to a compensable rating for his service-connected bilateral hearing loss.  For the following reasons, the Board finds that the criteria for a compensable rating are not satisfied. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  


Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).


The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning to the evidence of record, the January 2009 VA audiological evaluation shows a puretone threshold average of 29 decibels (dB) in the right ear and 18 dB in the left ear.  See January 2009 VA Examination Report (reflecting puretone thresholds of 5 dB at 1000 Hertz, 5 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 45 dB at 4000 Hertz in the right ear; and 5 dB at 1000 Hertz, 10 dB at 2000 Hertz, 25 dB at 3000 Hertz, and 30 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 100 percent in both ears.  

VA audiometric testing in March 2012 reflects a puretone threshold average of 45 decibels (dB) in the right ear and 29 dB in the left ear.  See March 2012 VA Audiogram Consultation Note (reflecting puretone thresholds of 20 dB at 1000 Hertz, 25 dB at 2000 Hertz, 65 dB at 3000 Hertz, and 70 dB at 4000 Hertz in the right ear; and 15 dB at 1000 Hertz, 25 dB at 2000 Hertz, 30 dB at 3000 Hertz, and 45 dB at 4000 Hertz in the left ear).  Speech discrimination scores were obtained using the Northwestern University Auditory Test ("NU6"), word-list 3A.  Because 38 C.F.R. § 4.85 requires that audiometric testing be performed using a controlled speech discrimination test (Maryland CNC), as discussed above, the speech recognition scores contained in the March 2012 VA audiology report cannot be used in evaluating the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.

The January 2014 VA audiological evaluation shows a puretone threshold average of 41 decibels (dB) in the right ear and 28 dB in the left ear.  See January 2014 VA Examination Report (reflecting puretone thresholds of 20 dB at 1000 Hertz, 25 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 60 dB at 4000 Hertz in the right ear; and 15 dB at 1000 Hertz, 20 dB at 2000 Hertz, 30 dB at 3000 Hertz, and 45 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 72 percent in the right ear and 84 percent in the left ear.   

To determine the appropriate rating for the Veteran's hearing loss, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With respect to the right ear, the point where a puretone threshold average of 45 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 72 percent (the lowest of record) yields a numeric designation of IV.  With respect to the left ear, the point where a puretone threshold average of 29 dB (the highest of record) intersects with a speech discrimination score of 84 percent (the lowest of record) also yields a numeric designation of II.  The point where designations IV and II (as derived from Table VI) intersect on Table VII yields a 0 percent or noncompensable rating under DC 6100.  See 38 C.F.R. § 4.85.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2014), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, the Veteran's puretone thresholds do not exhibit either of the above patterns of hearing impairment: they were not 55 dB or more at each specified frequency in any one audiogram, or both 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz in any one audiogram.  Accordingly, the provisions of § 4.86 do not apply.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability and determined that it does not meet the criteria for a compensable rating, but rather more nearly contemplates the criteria for a noncompensable rating.  In this regard, the Veteran has reported having difficulty hearing people on the telephone, hearing the television, and engaging in regular conversation, particularly in the presence of background noise.  See, e.g., January 2012 Board Hearing Transcript; January 2012 Statement from the Veteran's Wife; January 2014 VA Examination Report (additionally asserting that the Veteran's bilateral hearing loss causes him to speak very loudly).  But these challenges associated with his hearing loss, as he related, are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment he has described does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.  Moreover, because there is no evidence showing that his hearing loss has satisfied the criteria for a compensable rating at any point during the appellate period, staging is not warranted.  See Hart, 21 Vet. App. at 509-10.

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's hearing loss results in difficulty hearing people on the telephone, hearing the television, and engaging in regular conversation, particularly in the presence of background noise.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Thus, "[c]oordination of rating with impairment of function will . . . be expected in all instances."  38 C.F.R. § 4.21 (2014).  

Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of disability is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, the Veteran's difficulty hearing, and the consequences that may flow from it such as misunderstanding instructions, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  That the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral, as explained above.  

In short, there are no manifestations of the Veteran's hearing loss not contemplated or accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Alternatively, such factors have not been alleged or shown.  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's hearing loss is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


